DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-9 in the reply filed on 12/08/2021 is acknowledged. 
Claims 10-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0128994 to Kaneko et al. (hereinafter “Kaneko”).
Regarding claim 1, Kaneko teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 and 0076], a processing liquid supply step of supplying a processing liquid (topcoat solution, [0078-0079]) to the hydrophilized surface of the substrate (figure 4, S103), a processing film forming step in which the processing liquid supplied to the surface of the substrate is solidified or cured to form on the surface of the substrate, wherein the processing film holds a removal object (particles) present on the surface of the substrate [0036, 0037, and 0078-0084] (figure 4, S104), a peeling step in which a peeling liquid (stripping processing liquid [0085]) is supplied to the surface of the substrate, peeling the processing film in a state of holding the removal object (particles) from the surface of the substrate [0038-0041, and 0085-0086] (figure 4, S105), wherein the peeling step includes infiltrating the peeling liquid between the wafer and the processing film by forming a penetrating hole (see figure 1C), wherein the processing film is stripped from the wafer [0040-0041, and 0085-0086] (reads on the limitation “the peeling step includes a penetrating hole forming step of forming a penetrating hole in the processing film partially dissolving the processing film by the peeling liquid).

Regarding claim 2, Kaneko further teaches the step of infiltrating the peeling liquid between the wafer and the processing film (see figure 1C) [0040-0041, and 0085-0086].


Regarding claim 3, Kaneko further teaches that the hydrophilization step includes a step in which the hydrophilizing liquid is supplied to the surface of the substrate to hydrophilize the surface of the substrate [0036, and 0069].

Regarding claim 4, Kaneko further teaches that the hydrophilizing liquid is an oxidizing liquid (hydrogen peroxide) [0069].

Regarding claim 5, Kaneko further teaches that the surface of the substrate is exposed (see figure 1E), wherein the surface of the substrate comprises Si or SiN [0035 and 0141].

Regarding claim 9, Kaneko further teaches that the processing liquid (topcoat solution) contains a solvent (a volatile component [0079-0080], e.g. PGME (propylene glycol monomethyl ether) [0182]), and a solute (e.g. acrylic resin [0080]) (inherently the solute has a high solubility component and a low solubility component as claimed, since the presence of different components have different solubilities, and since the solute disclosed by Kaneko is similar to the solute disclosed in applicant’s specification (applicant’s specification, [0589-0590 and 0622])), and that the peeling liquid (stripping processing liquid [0085]) can be DIW or an alkali developing solution [0112] (similar to applicant’s specification [0051]) (reads on  the limitation “15the solute has a high solubility component and a low solubility component which is lower in solubility in the peeling liquid than the high solubility component”). Kaneko further teaches the step of forming the processing film, wherein the processing film comprises the acrylic resin [0079-0084] (reads on the limitation “the processing film forming step includes a step of forming the processing film having a high solubility solid 20formed by the high solubility component .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128994 to Kaneko et al. (hereinafter “Kaneko”).
Regarding claim 6, Kaneko further teaches that the hydrophilizing liquid is an oxidizing liquid (hydrogen peroxide) [0069]. In addition, Kaneko teaches that the surface of the substrate is exposed (see figure 1E).
Kaneko does not teach that the surface of the substrate contains a TiN layer.
However, when faced with the need for removing objects such as particles attached to the surface of a substrate comprising a TiN layer, the skilled artisan would have found it obvious to perform the method disclosed by Kaneko with a reasonable expectation of success, since Kaneko teaches that the method is effective for removing objects such as particles attached to a surface of a compound semiconductor wafer [0034] or any wafer [0177].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128994 to Kaneko et al. (hereinafter “Kaneko”) in view of US 9,105,696 to Dow et al. (hereinafter “Dow”).
Regarding claim 7, Kaneko does not teach that the hydrophilization step includes a contact angle reducing step in which the contact angle is reduced such that 
However, it was known in the art that the contact angle decreases when the surface of a substrate becomes hydrophilic. For example, Dow teaches the step of contacting the surface of a substrate with an oxidizing composition in order to increase the numbers of hydroxyl groups on the surface of the substrate, wherein the surface of the substrate becomes hydrophilic and the contact angle is reduced to 24.85 degrees (column 3, lines 57-65 and column 5, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by  Kaneko wherein the hydrophilization step includes a contact angle reducing step in which the contact angle is reduced to a 24.85 degrees as disclosed by Dow, with a reasonable expectation of success, since Dow teaches that when the surface of a substrate is in contact with a strong oxidizing composition to increase the numbers of hydroxyl groups on the surface of the substrate, the surface of the substrate becomes hydrophilic and the contact angle is reduced (column 3, lines 57-65 and column 5, lines 4-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128994 to Kaneko et al. (hereinafter “Kaneko”) in view of US 2010/0159372 to Kanaoka (hereinafter “Kanaoka”).
Regarding claim 8,
Kanaoka teaches that it was known in the art to control and optimize the contact angle of a processing liquid on the substrate to be within a predetermined range so that the liquid is stably held on the surface [0183].  
Moreover, the contact angle of pure water for the processing film is a result effective variable modifying the stability of the liquid held on the substrate/film. For example, if the contact angle of pure water for the processing film is too low, it can cause the liquid applied to the surface/film (e.g. the stripping liquid) to not be stably held on the surface/film, while if the contact angle of pure water for the processing film is too high, it can cause the liquid applied to the surface/film (e.g., stripping liquid) to not effectively spread on the surface/film. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate contact angle of pure water for the processing film with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-7 of U.S. Patent No. 11,211,241 to Yoshida et al. (hereinafter “US’241) in view of US 2015/0128994 to Kaneko et al. (hereinafter “US’994”).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’241 claims a similar substrate processing method including a processing film forming step in which the processing liquid supplied to the surface of the substrate is 10solidified or cured to form, on the surface of the substrate, a processing film which holds a removal object present on the surface of the substrate, and a peeling step in which a peeling liquid is supplied to the surface of the substrate, peeling the 15processing film in a state of holding the removal object from the surface of the substrate, wherein the peeling step includes a penetrating hole forming step of forming a penetrating hole in the processing film by partially dissolving the processing film by the 20peeling liquid.
Claims 1, and 5-7 do not teach a hydrophilization step of hydrophilizing the surface of the substrate.
However, US’994 teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 and 0076], a processing liquid supply step of supplying a processing liquid (topcoat solution, [0078-0079]) to the hydrophilized surface of the substrate (figure 4, S103), a processing film forming step in which the processing liquid supplied to the surface of the substrate is solidified or cured to form on the surface of the substrate, wherein the processing film holds a removal object (particles) present on the surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of US’994 to perform a hydrophilization step of hydrophilizing the surface of the substrate as taught by US’994, since US’994 teaches that it is effective to hydrophilize the surface of the substrate before forming a film on the surface of a substrate [0036-0037].

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,792,712 to Yoshida et al. (hereinafter “US’712) in view of US 2015/0128994 to Kaneko et al. (hereinafter “US’994”).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’712 claims a similar substrate processing method including a processing film forming step in which the processing liquid supplied to the surface of the substrate is 10solidified or cured to form, on the surface of the substrate, a 
Claims 1 and 2 do not teach a hydrophilization step of hydrophilizing the surface of the substrate.
However, US’994 teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 and 0076], a processing liquid supply step of supplying a processing liquid (topcoat solution, [0078-0079]) to the hydrophilized surface of the substrate (figure 4, S103), a processing film forming step in which the processing liquid supplied to the surface of the substrate is solidified or cured to form on the surface of the substrate, wherein the processing film holds a removal object (particles) present on the surface of the substrate [0036, 0037, and 0078-0084] (figure 4, S104), a peeling step in which a peeling liquid (stripping processing liquid [0085]) is supplied to the surface of the substrate, peeling the processing film in a state of holding the removal object (particles) from the surface of the substrate [0038-0041, and 0085-0086] (figure 4, S105), wherein the peeling step includes infiltrating the peeling liquid between the wafer and the processing film by forming a penetrating hole (see figure 1C), wherein the processing film is stripped from the wafer in a state of film [0040-0041, and 0085-0086] (reads on the limitation “the peeling step includes a penetrating hole forming step of forming a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of US’994 to perform a hydrophilization step of hydrophilizing the surface of the substrate as taught by US’994, since US’994 teaches that it is effective to hydrophilize the surface of the substrate before forming a film on the surface of a substrate [0036-0037].

Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-8 of copending Application No. 16/693,465 (reference application, published as US 2020/0194281 to Yoshida et al.) (hereinafter “US’281”) in view of US 2015/0128994 to Kaneko et al. (hereinafter “US’994”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because US’281 claims a similar substrate processing method including a processing film forming step in which the processing liquid supplied to the surface of the substrate is 10solidified or cured to form, on the surface of the substrate, a processing film which holds a removal object present on the surface of the substrate, and a peeling step in which a peeling liquid is supplied to the surface of the substrate, peeling the 15processing film in a state of holding the removal object from the surface of the substrate, wherein the peeling step includes a penetrating hole forming step of forming a penetrating hole in the processing film by partially dissolving the processing film by the 20peeling liquid.
Claims 1 and 5-8 do not teach a hydrophilization step of hydrophilizing the surface of the substrate.
However, US’994 teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 and 0076], a processing liquid supply step of supplying a processing liquid (topcoat solution, [0078-0079]) to the hydrophilized surface of the substrate (figure 4, S103), a processing film forming step in which the processing liquid supplied to the surface of the substrate is solidified or cured to form on the surface of the substrate, wherein the processing film holds a removal object (particles) present on the surface of the substrate [0036, 0037, and 0078-0084] (figure 4, S104), a peeling step in which a peeling liquid (stripping processing liquid [0085]) is supplied to the surface of the substrate, peeling the processing film in a state of holding the removal object (particles) from the surface of the substrate [0038-0041, and 0085-0086] (figure 4, S105), wherein the peeling step includes infiltrating the peeling liquid between the wafer and the processing film by forming a penetrating hole (see figure 1C), wherein the processing film is stripped from the wafer in a state of film [0040-0041, and 0085-0086] (reads on the limitation “the peeling step includes a penetrating hole forming step of forming a penetrating hole in the processing film partially dissolving the processing film by the peeling liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of US’994 to perform a hydrophilization step of hydrophilizing the surface of the substrate as taught by US’994, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 and 10 of copending Application No. 17/527,215 (reference application, published as US 2022/0076941 to Yoshida et al.) (hereinafter “US’941”) in view of US 2015/0128994 to Kaneko et al. (hereinafter “US’994”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because US’941 claims a similar substrate processing method including a processing film forming step in which the processing liquid supplied to the surface of the substrate is 10solidified or cured to form, on the surface of the substrate, a processing film which holds a removal object present on the surface of the substrate, and a peeling step in which a peeling liquid is supplied to the surface of the substrate, peeling the 15processing film in a state of holding the removal object from the surface of the substrate, wherein the peeling step includes a penetrating hole forming step of forming a penetrating hole in the processing film by partially dissolving the processing film by the 20peeling liquid.
Claims 1, 7, 8 and 10 do not teach a hydrophilization step of hydrophilizing the surface of the substrate.
However, US’994 teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of US’994 to perform a hydrophilization step of hydrophilizing the surface of the substrate as taught by US’994, since US’994 teaches that it is effective to hydrophilize the surface of the substrate before forming a film on the surface of a substrate [0036-0037].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714